Case 6:20-cv-00980-ADA Document 52-9 Filed 08/23/21 Page 1 of 7




                         EXHIBIT
                            6
Case 6:20-cv-00980-ADA Document 52-9 Filed 08/23/21 Page 2 of 7




     THE
  AMERICAN
  HERITAGE®
   COLLEGE
 DICTIONARY
Case 6:20-cv-00980-ADA Document 52-9 Filed 08/23/21 Page 3 of 7




                       Words are included in this Dictionary on the basis of their
                       usage. Words that are known to have current trademark reg-
                       istrations are shown with an initial capital and are also iden-
                       tified as trademarks. No investigation has been made of
                       common-law trademark rights in any word, because such in-
                       vestigation is impracticable. The inclusion of any word in this
                       Dictionary is not, however, an expression of the Publisher's
                       opinion as to whether or not it is. subject to proprietary rights.
                       Indeed, no definition in this Dictionary is to be regarded as
                       affecting the validity of any trademark.
                       American Heritage® and the eagle logo are registered trade-
                       marks of Forbes Inc. Their use is pursuant to a license agree-
                       ment with Forbes Inc.
                       Copyright© 2000, 1997, 1993 by Houghton Mifflin Company.
                       All rights reserved.
                       No part of this work may be reproduced or transmitted in any
                       form or by any means, electronic or mechanical, including
                       photocopying and recording, or by any information storage or
                       retrieval system without the prior written permission of
                       Houghton Mifflin Company unless such copying is expressly
                       permitted by federal copyright law. Address inquiries to Ref-
                       erence Permissions, Houghton Mifflin Company, 222 Berkeley
                       Street, Boston MA 02116.
                        Library of Congress Cataloging-in-Publication Data
                        The American heritage college dictionary. -3rd ed.
                               p.     cm.
                            ISBN 0-395-66917-0 (plain edge). -ISBN 0-395-67161-2
                          (thumb edge). -ISBN 0-395-66918-9 (deluxe binding).
                             1. English language- Dictionaries. 2. Americanisms.
                          PE1628.A6227 1993
                          423-dc20                                         92-42124
                                                                               CIP


                        Manufactured in the United States of America
                        For information about this and other Houghton Mifflin trade
                        and reference books and multimedia products, visit The
                        Bookstore at Houghton Mifflin on the World Wide Web at
                        http://www.hmco.com/trade/.




 :::




                                                                                        CANON_980_00003972
                                         Case 6:20-cv-00980-ADA Document 52-9 Filed 08/23/21 Page 4 of 7

      ,den•tial (proo-den'shal) adj. 1. Arising from or                     a sing. v.) See table at Bible. - t1·,v. psalmed, psalm• ing,
 pri racterized by prudence. Z. Exercising prudence, good judg-              psalms. To sing of or celebrate in psalms. [ME < OE < Lat.
                                                                                                                                                                       1103
    e ant or common sense. - pru •den' tial • ly adv.                       psalmus < Gk. psalmos < psallein, to play the harp. See
   flld·~r•Y (prfo' da-re) n., pl. -ies. 1. The state or quality of         piil-*.J                                                                           prudential
 pr~eing prudish. Z. An instance of prudish behavior or talk. [Fr.        psalm•ist (siifmlst) 11. A writer or composer of psalms.
      uderie < prude, prude. See PRUDE.]                                  psalm•o•dy (siilmo-de, siillma-) n., pl. -dies. 1. The act or
   fJ'd•hOe Bay (prood'ho, prud'-). An inlet of the Arctic                  practice of singing psalms in divine worship. Z. The compo-
                                                                                                                                                                         psi1
 procean on the N coast of AK E of the Colville R. delta.                   sition or arranging of psalms for singing. 3. A collection of
    ud•iSh (proo 1 dish) adj._ Marked by or.exhibiting the char-            psalms. [ME psalmodie < LLat. psalmodia < Gk., singing to
 P\,teristics of a prude; pngg1sh. - prud' 1sh • ly adv. - prud f -         the harp : psalmos, psalm; see PSALM + Oide, aoide, song; see
, ish•ness n.                                                               ooE.] - psalm' o• dist 11.
  ru•i•nose (proo 1 a-n6s') adj. _B~t. Having a white_powdery             Psal •ter also psal •ter (siil' tor) 11. A book containing the Book
 P ,overing or bloo*m. [Lat. prumosus, frosty < pruma, hoar-                of Psalms or a particular version of, musical setting for, or
   frost. See preus- .]            .       .       .                        selection from it. [ME < OE psaltere and OFr. psaultier, both
  rune 1 (pro-on) n. 1.a. The partially dned frmt of any of several         < LLat. psalterium < Lat., psaltery < Gk. psalterion. See
 P varieties of the common plum, Prunus domestica. b. Any kind              PSALTERY.]
   of plum that can be dried without spoiling. z. Slang. An ill-          psal•te•ri•um (sol-tir'e-om)         11., pl. -te•ri•a (-t1r'e-a). The
   ternpered, stupid, or mcompetent person.            mtr.v. pruned,        omasum. [LLat. psalterium, psalter (so called because when
   prun • ing, prunes. Slang. To make a facial expression exhib-            slit open its folds fall apart like the leaves of a book). See
   iting ill temper or disgust. [ME < OFr. < VLat. ''pruna <                PsALTIR.] - psal • tel ri • al adj.
   Lat. prilnum, plum.]                                                   psal•ter-y (so!lta-re) also psal•try (s6lltre) n., pl. -ter•ies
  runez (proon) v. pruned, prun•ing, prunes. -tr. 1. To cut                 also -tries. Mus. An ancient stringed instrument played by
 p off or remove dead or living parts or branches of (a plant, for           plucking the strings with the fingers or a plectrllln. [ME psal-
   eXample) to improve shape or growth. 2. To remove or cut                 terie < OFr. < Lat. psalterium < Gk. psa/terion < psallein,
   out as superfluous. 3. To reduce: prune a budget. - intr. To              to play the harp. See pol-*.]
   remove what is superfluous or undesirable. [ME prouinen <              p's and q's (pez' an kyoozl) pl.n. 1. Socially correct behavior;
   OFr. proignier, perh. < VLat. "proretundiare : Lat. pro-, in              manners. 2. The way one acts; conduct.
   front; see PRo- 1 + Lat. rotundus, round (< rota, wheel; see           PSAT abbr. Preliminary Scholastic Aptitude Test.
   ret-•).] - prun' er n.                                                 psec. abbr. Picosecond.
 pru•nel-la (proo-ne!fa) also pru•nel•lo (-nel'o) n., pl. -las            pse•phol•o•gy (se-f6lla-je) n. The study of political elections.
   also -Jos. A heavy fabric of worsted twill, used chiefly for shoe        [Gk. psephos, pebble, ballot + -LOGY.] - pse'pho• Iog'i•cal
   uppers, clerical robes, and academic gowns. [Alteration of Fr.            (se'fa-loj'l-bl) adj. -pse•photfo•gist n.
   prune/le, sloe < OFr., dim. of prune, prune. See PRUNE 1 .]            pseud. abbr. Pseudonym.
 prun•ing hook (proo 1 nlng) n. A long pole with a curved saw             pseud•e•pig•ra•pha (soo'dI-plg'ra-fa) pl.n. 1. Spurious writ-
   blade and usu. a clipping mechanism on one end, used esp. for            ings, esp. writings falsely attributed to biblical characters or
   pruning small trees.                                                     times. Z. A body of texts written between 200 n.c. and A.n.
 pru•ri • ent (proor' e-ant) adj. 1. Inordinately interested in mat-        200 and spuriously ascribed to various prophets and kings of
   ters of sex; lascivious. 2.a. Characterized by an inordinate             Hebrew Scriptures. [Gk. < neut. pl. of pseudepigraphos,
   interest in sex: prurient thoughts. b. Arousing or appealing to          falsely ascribed : pseudiis, false; see PSEUDO- + epigraphein, to
   an inordinate interest in sex. [Lat. priiriens, priirient-, pr.part.     inscribe (epi-, epi- + graphein, to write; see gerbh-*).]
   of prUrfre, to yearn for, itch. See preus-*.] -prufri•ence,              - pseud' e• pig' ra •phal (-r,-fol), pseud' ep• i • graph'ic
   pru'ri•en•cy n. -pru'ri•ent•ly adv.                                      (soo 'dep-1-graf rrk), pseud' ep• i •graph' i • cal (-1-bl),
 pru•ri•go (proo-rI'go) n. A chronic skin disease having vari-              pseud'e•pig'ra•phous (-ra-fos) adj.
   ous ~auses, marked by the eruption of pale papules that itch           pseudo- or pseud- pref 1. False; deceptive; sham: pseudo-
   severely. [Lat. prUrig6, an itching < prUrire, to itch. See              science. Z. Apparently similar: pseudocoel. [Gk. < pseudes,
   preus-•.] -pru•rig'i•nous (-djla-nas) adj.                               false < pseudein, to lie.]
 pru•ri•tus (proo-riftas) n. Severe itching, often of undamaged           pseu • do• carp (soo 'do-kiirp 1 ) n. See accessory fruit.
   skin. [Lat. pruritus < p.part. of priirire, to itch. See preus-*.J       -pseu'do•car'pous adj.
   -pru•ritlic (-rlt'lk) adj.                                             pseu•do•coel (sfolda-sel') also pseu•do•coe•lom (so-o'do-
 Prus•sia (prush'a). A historical region and former kingdom of              s'e' k,m) n. An internal body cavity of some primitive inver-
   N-central Enrope including present-day N Germany and Po-                 tebrates, similar to a coelom but lacking a mesodermal lining.
   land. The kingdom of Prussia was proclaimed in 1701. It                pseu•do•coe•lo•mate (so-o'do-sella-miit') adj. Having a
   became a republic in 1918 and was formally abolished after               pseudocoel. - n. An animal having a pseudocoel.
  World War II.                                                           pseu•do•cy•e•sis (soo 1do-sI-efsls) n. A usu. psychosomatic
 Prus• sian (prush I on) adj. 1. Of or relating to Prussia or its           condition in which physical symptoms of pregnancy are man-
  Baltic or German inhabitants. Z. Suggestive of or resembling              ifested without conception. [PSEUDO- + NLat. cyesis, preg-
   the Junkers and the military class of Prussia. - n. 1. Any of            nancy (< Gk. kuesis < kuein, to swell; see keua-*).]
   the western Baits inhabitfog the region between the Vistula            pseu•do•mo•nad (soo'd,-motnad') n. Any of various gram-
  and Neman rivers in ancient times. 2. A Baltic inhabitant of              negative rod-shaped bacteria of the genus Pseudomonas. [<
  Prussia. 3. A German inhabitant of Prussia.                               NLat. Pseudomonas, genus name : PSEUDO- + Lat. monas,
 Prussian blue n. 1. An insoluble dark blue pigment and dye,                monad-, unit (< Gk. < monos, single; see men.4*).)
  ferric ferrocyanide or one of its modiflcations. 2. See iron            pseu•do•morph (soo'da-m6rf') n. 1. A false, deceptive, or
   blue. 3. Color. A moderate to strong blue or deep greenish               irregular form. Z. Mineral. A mineral that has the crystalline
  blue.                                                                     form of another mineral rather than the form normally char-
 prus•si•ate (prus'e-at') n. 1. A ferrocyanide or ferricyanide.             acteristic of its own composition. - pseu' do• mar f phic,
  2. A salt of hydrocyanic acid; cyanide. [PRUSSl(C ACID) +                 pseu'do•mor'phous adj. - pseu'do•mor'phism n.
   -Ane 2.]                                                               pseu •do• nym (soodf n-lm') n. A fictitious name assumed by
 Prus•sic acid (prus'lk) n. See hydrocyanic acid. [So called be-            an author; a pen name. [Fr. pseudonyme < Gk. pseudonu-
 p cause it was first obtained from Prussian blue.]                         mon~ neut. of pseud6numos, falsely named : pseudes, false;
  rt (proot). A river rising in SW Ukraine and flowing c. 885               see PSEUDO- + onuma, name; see nO-men-*.] -pseu•donf-
     lU (550 mi) to the Danube R.                                           y•mous (soo-don'a-mas) adj. -pseu•donly-mous•ly adv.
 Pru•tah (proo-tiif) n., pl. -toth or -tot (-tot'). A coin formerly       pseu •do• pod (soo f do-pod') n. A temporary projection of the
   used in Israel, equal to one thousandth of a pound. [Mod.                cytoplasm of a cell, esp. an amoeba, that serves in locomotion
   Beb. piiruta.J                                                           and phagocytosis. -pseu•dopto•dal (-dop'o-dl), pseu'do•
 Pry, (J:ri) intr.v. pried (prid), pry• ing, pries (priz). To look or       po'di•al (-po'de-al) adj.                                              ii pat    oi boy
   inquire closely, curiously, or inquisitively, often in a furtive       pseu•do•po•di•um (soo'do-po'de-,m) n., pl. -po•di•a                      a pay     ou out
   ~•nn 7r; snoop: always prying into the affairs of others. - n.,          (-polde-o). A pseudopod.                                               ar care oo took
   P ·. ~r.res (priz). 1. The act of prying. Z. An excessively in-        pseu•do•preg•nan•cy (soo'do-preg'nan-se) 11., pl. -cies.                 ii father oo boot
   quis,t,ve person; a snoop. [ME prien.] - pry'ing• ly adv.                1. See pseudocyesis. Z. A condition resembling pregnancy               e pet u cut
 Prya (prI) tr.v. pried (prid), pry•ing, pries (priz). 1. To raise,         that occurs in some mammals, usu, following infertile copu-            e be      ur urge
   ~£/°'    or force open with a lever. z. To obtain with effort or
     1 iculry. - n., pl. pries (priz). Something, such as a crow-
                                                                            lation. -pseu'do•pregtnant adj.
                                                                          pseu•do•ran•dom (soo'do-riinldam) adj. Math. Of, relating
                                                                                                                                                   l pit
                                                                                                                                                   I pie
                                                                                                                                                             th thin
                                                                                                                                                             th this
   6
 Pr/r• that is used to apply leverage. [Alteration of PRJzE 3 .J            to, or being random numbers generated by a definite nonran-            Jr pier hw which
 Pr •er (prif or) n. Var. of prier.                                         dom computational process.                                             6 pot     zh vision
, Ynne (prln), William. 1600-69. English politician and pam-              pseu•do•sci•ence (soo'do-si'ans) n, A theory, methodology,               o toe     a about.
   phleteer whose attack on the theater, Histrio-Mastix (1633 ),            or practice r,urported to be scientific. - pseu' do• sci' en•          6 paw       item
 Psresulted in his imprisonment a11d· the-amputation of his ears.           tiffic (-an-tl 'lk) adj. -pseu'do•scifen•tist n.
 p 8 or Ps. abbr. Bible. 1. Psalm. 2. Psalms.                             psf. or p.s.f. abbr. Pounds per square foot.                             Stress marks:
 P:s· abbr. Passenger steamer.                                            pshaw (shO) interj, Used to indicate impatience, irritation, dis-        f (primary);
     • abbr. 1. Permanent secretary. Z. Police Sergeant. 3. Also PS         approval, or disbelief.                                                ' (secondary), as in
   0
 Psa\ p.s. __Postscript. 4. Public school.                                psi' (sI, psI) n. The 23rd letter of the Greek alphabet. [ME <           dictionary (dlk'sha-ner 1e)
       rn (sam) n. 1. A sacred song; a hymn. Z. Psalms. (used with          LGk. < Gk. psei.]
Case 6:20-cv-00980-ADA Document 52-9 Filed 08/23/21 Page 5 of 7




     THE
  AMERICAN
  HERITAGE®
   COLLEGE
 DICTIONARY
Case 6:20-cv-00980-ADA Document 52-9 Filed 08/23/21 Page 6 of 7




                       Words are included in this Dictionary on the basis of their
                       usage. Words that are known to have current trademark reg-
                       istrations are shown with an initial capital and are also iden-
                       tified as trademarks. No investigation has been made of
                       common-law trademark rights in any word, because such in-
                       vestigation is impracticable. The inclusion of any word in this
                       Dictionary is not, however, an expression of the Publisher's
                       opinion as to whether or not it is subject to proprietary rights.
                       Indeed, no definition in this Dictionary is to be regarded as
                        affecting the validity of any trademark.
                       American Heritage® ,and the eagle logo are registered trade-
                       marks of Forbes Inc. Their use is pursuant to a license agree-
                       ment with Forbes Inc.
                       Copyright© 2000, 1997, 1993 by Houghton Mifflin Company.
                       All rights reserved.
                       No part of this work may be reproduced or transmitted in any
                       form or by any means, electronic or mechanical, including
                       photocopying and recording, or by any information storage or
                       retrieval system without the prior written permission of
                       Houghton Mifflin Company unless such copying is expressly
                       permitted by federal copyright law. Address inquiries to Ref-
                       erence Permissions, Houghton Mifflin Company, 222 Berkeley
                       Street, Boston MA 02116.
                        Library of Congress Cataloging-in-Publication Data
                        The American heritage college dictionary. -3rd ed.
                               p.     cm.
                            ISBN 0-395-66917-0 (plain edge). -ISBN 0-395-67161-2
                          (thumb edge). -ISBN 0-395-66918-9 (deluxe binding).
                             1. English language-Dictionaries. 2. Americanisms.
                          PE1628.A6227 1993
                          423-dc20                                         92-42124
                                                                               CIP


                        Manufactured in the United States of America
                        For information about this and other Houghton Mifflin trade
                        and reference books and multimedia products, visit The
                        Bookstore at Houghton Mifflin on the World Wide Web at
                        http://www.hmco.com/trade/.




::




                                                                                           CANON_980_00003978
                                        Case 6:20-cv-00980-ADA Document 52-9 Filed 08/23/21 Page 7 of 7

    roup of huts for housing ranch workers. 2. A ranch. [Arn.                pass over or through (an area or a region). 6. To turn (live-
  ~ small ranch. See RANCH.]                                                 stock) onto an extensive area of open land for grazing.
                                                                                                                                                                      1131
Raf;'cho Cor•do•va (riinlcho kor-do'va, korlda-). A com-                     7. Naut. To uncoil (a line or rode) along the deck so that it
  munity of N-central CA E of Sacramento. Pop. 48,731.                       will pay out smoothly.           intr. 1. To vary within specified       Rancho Cordova
Rancho Cu•ca•mon•ga (koo 1 b-mi'.m.g'ga, -mong'-). A com-                    limits. 2. To extend in a particular direction. 3. To extend or
  munity of SW CAW of San Bernadmo. Pop. 101,409.                            lie in the same direction. 4. To pass over or through an area              Rann of Kutch
Rancho Pal•os Ver•des (paJ!os vifr'dez, paJ!as). A city of S                 or a region in or as if in exploration. See Syns at wander.
  CA on a channel W of Long Beach. Pop. 41,659.                              S. To wander freely; roam. 6. To live or grow within a par-
 an• cid (ran' sld) adj. 1. Having the disagreeable odor or taste            ticular region. (ME, row, rank < OFr. < rangier, to put in a
r of decomposing oils or fats; rank. 2. Repugnant; nasty: ran-               row < rang~ reng, line, of Gmc. orig. See sker- 2 *.J
  cid remarks. [Lat. rancidus, p.part. of rancere, to stink, be           range finder also range•find • er (ranj 1£In' dar) n. Any of var-
  rotten.] -ran•cid 1 i•ty, ran 1 cid•ness n.                                ious optical, electronic, or acoustical instruments used to de-
ran• cor (rang' br) n. Bitter long-lasting resentment; deep-                 termine the distance of an object. - rangetfind'er adj.
  seated ill will. [ME < OFr. < LLat., rancid smell < Lat.                range•land (ranj'land 1 , -land) n. An expanse of land suitable
  rancere, to stink, be rotten.} - ran' cor•ous adj. - ran! cor•             for livestock to wander and graze on.
  ous•IY adv. - ran'cor-ous•ness n.                                       Range•ley Lake (ranj'le). A lake of W-central ME near the
ran•cour (riing 1 br) n. Chiefly British. Var. of rancor.                   NH border.
rand (rand, rand) n. See table at currency. [Afr., after (WmvA-           rang•er (ranfjar) n. 1. A wanderer; a rover. 2. A member of
  TERs)RAND-1                                                                an armed troop that patrols a given region. 3. Ranger. A
Rand (rand). See Witwatersrand.                                             member of a group of U.S. soldiers trained to make raids,
Rand, Ayn. 1905 -82. Russian-born Amer. writer whose novels                 4.a. A warden who maintains and protects a forest or other
  include The Fountainhead (1943 ).                                         usu. natural area. b. Chiefly British. The keeper of a royal
Ran•dalls•town (ran 1 dlz-toun'). A community of N-central                  forest or park.
  MD, a suburb of Balrimore. Pop. 26,277.                                 Ran•goon (ran-goon', rang-). Officially (since 1989) Yan•gon
r & b or R & B abbr. Mus. Rhythm and blues,                                  (yiiN' goN' ). The cap. of Burma, in the S part on the Rangoon
R & D abbr. Research and development.                                       River near the Irrawaddy R. delta. Pop. 2,458,712.
Rand• ers (ra I nors). A city of N Denmark in the E Jutland              rang•y (ran 1 je) adj. -i•er, +est. 1. Having long slender limbs.
  Peninsula NNW of Arhus. Pop. 61,410.                                      2. Inclined to rove. 3. Providing ample range; roomy.
Ran•dolph (rantdo!ft). A town of EMA SSW of Quincy. Pop.                 ra•ni also ra•nee (ra'ne) n., pl, -nis also -nees. 1. The wife of
  30,093.                                                                   a rajah. Z. A reigning Hindu princess or queen. [Hindi riini <
Randolph, Edmund Jennings. 1753-1813, Arner. Revolution-                    Skt. riijiii, fem. of riijii, rajah. See RAJAH.]
  ary leader who was a member of the Constitutional Conven-              rank 1 (riingk) n. 1.a. A relative position in a society. b, An
  tion (1787) and served as U.S. secretary of state (1794-95).              official position or grade. c. A relative position or degree of
Randolph, John. "Randolph of Roanoke." 1773 -1833. Amer.                    value in a graded group. d. High or eminent station or po-
  politician who served as a U.S. representative (12 terms be-              sition. 2. A row, line, series, or range. 3'.a. A line, as of sol-
  tween 1799 and 1829) and senator (1825-27) from VA,                       diers, standing side by side in close order. b. ranks, The
ran•dom (ranfdom) adj. 1. Having no specific pattern, pur-                  armed forces. c. ranks. Personnel, esp. enlisted military per-
  pose, or objective: random movements. See Syns at chance.                 sonnel. 4. ranks. A body of people classed together; numbers.
  Z. Statistics. Of or relating to equal chances or probability of          S. Games. Any of the horizontal lines of squares on a chess-
  occurrence for each member of a group. - idiom. at random.                board.       v. ranked. rank• ing, ranks. - tr. 1. To place in a
  Without a governing design, method, or purpose; unsystem-                 row or rows. 2. To give a particular order or position to;
  atically. [< at random, by chance, at great speed < ME ran-               classify. 3. To outrank or take precedence over.        intr. 1. To
  don, speed, violence < OFr. < randir, to run, of Gmc'. orig.]             hold a particular rank. 2. To form or stand in a row or rows.
  -ranfctom•ly adv. - ranldom•ness n.                                       3. Slang. a. To complain. b. To engage in carping criticism.
ran•dom-ac•cess memory (ranldom-ak'ses) n. Comp. Sci.                       Often used with on. - idiom. pull rank. To use one's superior
  A memory device in which information can be accessed in any               rank to gain an advantage. [ME, line, row < OFr. ranc, renc,
  order.                                                                    of Gmc. orig. See sker- 2 *.]
ran•dom•ize (ran'do-miz') tr.v. -ized, -iz•ing, -iz•es. To               rank 2 (rangk) adj. rank•er, rank•est. 1. Growing profusely or
   make random in arrangement, esp. in order to control the                 with excessive vigor. 2. Yielding a profuse, often excessive
  variables in an experiment. - ran'dom•i•zaltion (-da-ml-                  crop; highly fertile. 3. Strong and offensive in odor or flavor.
  ziiJshan) n. - ran'dom•iz'er n.                                           4. Conspicuously offensive. S, Absolute; complete: a rank
random variable n. Statistics. A variable whose values are dis-             amateur. [ME ranc < OE, strong, overbearing. See reg-*.]
  tributed according to a probability distribution.                         -rank'ly adv. - rank'ness n.                                                Jeannette Rankin
random walk n. Statistics. A series of sequential movements in           rank and file n. 1. The enlisted troops, excluding noncommis-
  which the direction and size of each move is randomly deter-              sioned officers, in an army. 2. The ordinary members of a
  mined.                                                                    group or an organization, excluding the leaders and officers.
R and R abbr. Rest and recreation.                                       rank-and-file (rangk'an-fi1') adj. 1. Made up of or coming
ran•dy (ran I de) adj. -di• er, -di •est. 1.a. Lascivious; lecl,erous.      from the rank and file of a group. 2. Made up of or coming
  b. Of or characterized by frank uninhibited sexuality.                    from the common people,
  2. Scots. Ill-mannered. [Poss. < obsolete rand, to rant < ob-          Ran•ke (rang'ka), Leopold von. 1795-1886. German histori-
  solete Du. randen, ranten.]                                               an who pioneered the analysis of firsthand documentation in
ra•nee (ralne) n. Var. of rani.                                             works such as The History of the Popes (1834-36).
rang (rang) v. P.t. of ring 2 ,                                          rank• er (ranglkar) n. Chiefly British. 1. An enlisted soldier.
range (ranj) n. 1.a. Extent of perception, knowledge, experi-               2. A commissioned officer who has been promoted from en-
  ence, or ability. b. The area or sphere in which an activity             listed status.
  ta.kes place. c. The full extent covered: the range of possibil-       Ran•kin (rang'kln), Jeannette. 1880-1973. Arner. politician
  ities. 2.a. An amount or extent of variation. b. Mus. The                who served as the first woman U.S. representative (1917-19
  gamut of tones that a voice or an instrument is capable of                and 1941-43).
  Pro~ucing. 3.a. The maximum extent or distance limiting op-            Ran•kine scale (rang!kln) n. A scale of absolute temperature
  eration, action, or effectiveness, as of an aircraft or a sound.          using Fahrenheit degrees, in which the freezing point of water
  b.. The maximum distance that can be covered by a vehicle                is 491.69' and the boiling point of water is 671.69'. [After
  With a specified payload before its fuel supply is exhausted.            W.J.M. Rankine (1820-72), Scottish physicist.)
  c. The distance between a projectile weapon and its target.            rank•ing (riingfkl'ng) adj. Of the highest rank; preeminent.
  4, A place equipped for practice in shooting at targets. 5. Aer-       ran•kle (rang'kal) v. -kled, -kling, -kles. -intr. 1. To cause
  o.space. A testing area for rockets and missiles. 6. An exten-           persistent irritation or resentment. 2. To become sore or in-          a pat oi boy
  ;1ve area of open land for livestock. 7. The geographic region           flamed; fester. - tr. To embitter; irritate. [ME ranclen <             a pay ou out
  in which a plant or an animal normally lives or grows. 8. The             OFr. rancler, alteration of draoncler < draoncle, festering           ar care oo took
  act of wandering or roaming over a large area. 9. Math. The              sore < Lat. dracunculus, dim. of drac6, drac6n-, serpent. See          a father oo boot
 Th    of all values a given function may take on. 10. Statistics.         DRAGON.]                                                               e pet il cut
      e difference or interval between the smallest and largest                 Word History: "A little snake" is the sense of the Latin          e be      ilr urge
  va lUes in a frequency distribution. 11. A class, a rank, or an         word dracunculus to which rankle can be traced, dracunculus             l pit     th thin
  order. 12. An extended group or series, esp. a row or chain              being a diminutive of drac6, "snake." The Latin word passed            I pie     th this
  of mountains. 13. One of a series of double-faced bookcases              into Old French, as draoncle, having probably already devel-           Ir pier   hw which
  in a library stack room. 14. A north-south strip of townships,           oped the sense "festering sore," because some of these sores           o pot     zh vision
  1~ch six miles square, numbered east and west from a spec-              resembled little snakes in their shape or bite. The verb dra-           6   toe   a about,
  1ied meridian in a U.S. public land survey. 15. A stove with            oncler, ''to fester/ was then formed in Old French. The noun            6   paw      item
  spaces for cooking a number of things at the same time. - v.             and verb developed alternate forms without the d- that were
  ranged, rang• ing, rang• es. '--c ir. 1. To arrange or dispose in        borrowed into Middle English. Both words had literal senses            Stress marks:
  a P~rticular order, esp. in rows or lines. Z. To assign to a            having to do with festering sores. The noun is not recorded             ' (primary);
                                                                                                                                                  1 (secondary), as in
  Par~cular category; classify. 3. To align (a gun, for example)          after the 16th century, but the verb went on to develop the
  bit" a target. 4.a. To determine the distance of (a target).            figurative senses having to do with resentment and bitterness.          dictionary (dlkfsha-ner 1e)
    ' w be capable of reaching (a maximum distance). S. To               Rann of Kutch (run; kiich). A salr marsh of W India and SE
